People v Barber (2018 NY Slip Op 00490)





People v Barber


2018 NY Slip Op 00490


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

108399

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vROBERT T. BARBER, Appellant.

Calendar Date: December 13, 2017

Before: Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ.


Lisa A. Burgess, Indian Lake, for appellant.
Kristy L. Sprague, District Attorney, Elizabethtown (James E. Martineau Jr. of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered April 7, 2016, which revoked defendant's probation and imposed a sentence of imprisonment.
Defendant was convicted of driving while intoxicated and sentenced to five years of probation. After defendant admitted to two probation violations of driving without a license, County Court revoked his probation and sentenced him to 1 to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980
[1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.